BRITT, Judge.
By his first assignment of error, respondent contends the court erred in ordering him incarcerated for ten days without finding facts justifying detention. The assignment has merit.
G.S. 7A-286(3) in pertinent part provides: “ ... No child shall be held in any juvenile detention home or jail for more than five calendar days without a hearing to determine the need for continued detention under the special procedures established by this Article. If the judge orders that the child continue in the detention home or jail after such a hearing to determine the need for continued detention, the court order shall be in writing with appropriate findings of fact.”
It is clear that the quoted portion of G.S. 7A-286(3) governs respondent’s appeal. Therefore, that portion of the judgment providing for ten days’ confinement is vacated and the cause will be remanded to the district court for entry of judgment in compliance with the statute.
In his second assignment of error, respondent contends the court erred “in entering a judgment in a prior action against [him] in which prayer for judgment had been continued on condition, without notice to [him] that the court’s action was contemplated, and without affording him an opportunity to be represented in that matter by his court appointed attorney of;record.” In his third assignment of error, he contends the court erred in entering a dispositional order immediately after the adjudicatory hearing in which respondent was adjudged delinquent when the summons gave notice only of an adjudication hearing. We find no merit in either of these assignments and since they áre interrelated, we will discuss them together.
While the conditions upon which the earlier judgment was continued were considered by the court in rendering the judgment appealed from, at the time the latter judgment was entered, respondent was before the court for an entirely separate and distinct offense. We conclude that the latter judgment was *465based on the court’s second determination of delinquency resulting from the shoplifting charge.
At the hearing on that charge, respondent and his mother waived the right to counsel and the court found that the waivers were intelligently and understandably made. State v. Boyd, 287 N.C. 131, 214 S.E. 2d 14 (1975) ; State v. Silver, 286 N.C. 709, 213 S.E. 2d 247 (1975) ; See, e.g., McKeiver v. Pennsylvania, 403 U.S. 528, 29 L.Ed. 2d 647, 91 S.Ct. 1976 (1971); In re Gault, 387 U.S. 1, 18 L.Ed. 2d 527, 87 S.Ct. 1428 (1967).
With respect to notice, we think respondent and his mother were sufficiently informed that the hearing on 23 July 1975 could result not only in a second determination that respondent was delinquent, but in the disposition of his case as well. G.S. 7A-285 provides that a juvenile hearing “shall be a simple judicial process” and further provides as follows: “ ... At the conclusion of the adjudicatory part of the hearing, the court may proceed to the disposition part of the hearing, or the court may continue the case for disposition after the juvenile probation officer or family counselor or other personnel available to the court has secured such social, medical, psychiatric, psychological or other information as may be needed for the court to develop a disposition related to the needs of the child or in the best interest of the State. ...” We hold that respondent was afforded due process during the 23 July 1975 hearing before Judge Montgomery.
Except for the ten days’ confinement provision, the judgment appealed from is affirmed.
Judgment vacated in part and cause remanded.
Chief Judge Brock and Judge Morris concur.